DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 12/22/2021 is acknowledged.

Claims 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2021.
	Claims 1-17 are examined on the merits.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11, 12 and 15 refer to amino acid positions of the PB2 and PB1 proteins of equine influenza viruse.  However, the exemplary recitation of “PB1 comprises one or more of K391E point mutation, E581G point mutation, and A661T point mutation, these positions require corresponding to positions relative to specific SEQ ID NO: since the PB1 and PB2 proteins are longer than the amino acid positions recited and therefore it is unclear if the PB1 and PB2 positions were relative to a full length protein or a fragment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 7, 8, 10-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (Veterinary Microbiology, 2011, Vol. 147, pages 19-27), Broadbent et al. (Journal of Virology, 2014, Vol. 88, No. 21, pages 12339-12347) and Kawaoka and Hatta (US PGPub 2009/0324640).

	Bryant et al. teach the antigenic characterization of equine influenza viruses A/equine/Lincolnshire/1/2007 (Clade 1) and A/equine/Richmond/1/2007 (Clade 2).  They determined that these viruses can be differentiated by at least 7 amino acid differences.  Bryant et al. further teach that these amino acid differences have resulted in the recommendation that both the Clade 1 and Clade 2 viruses be included in vaccines for equine influenza.  [see abstract and page 27]  However, Bryant do not teach that these equine influenza viruses be attenuated by having at least one mutation in one or more of the PB1 and PB2 proteins, such as mutations K391E, E581G and A661T of the PB1 protein and N265S of the PB2 protein.  Furthermore, Bryant et al. do not teach the clade 1 virus is A/equine/Ohio/1/2003.  

Broadbent et al. teach the generation of live-attenuated influenza viruses for vaccination purposes.  In order to produce a live-attenuated influenza virus, Broadbent et al. introduce attenuating mutations into the PB2 protein at position 265 resulting in a Serine residue and PB1 protein possessing amino acids 391E, 581G and 661T. [see pages 12340, right column]  

Kawaoka and Hatta teach the generation of live-attenuated influenza viruses, such as human, canine and equine influenza viruses. [see paragraphs 133-138]  They teach that attenuation can be achieved through mutations being introduced into multiple genes [see paragraph 138] and specific attenuating mutations are those of K391E, E581G and A661T of protein PB1 and N265S of PB2. [see paragraph 55]  Kawaoka and Hatta also teach generating a attenuated variant of A/equine/Ohio/1/2003. [see paragraphs 136-137]  

	It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Bryant et al. in order to create a LAIV with clade 1 and 2 equine influenza viruses with the claimed mutations to the PB1 and PB2 proteins.  One would have been motivated to do so, given the suggestion by Bryant et al. that equine influenza viruses from clades 1 and 2 be included in a vaccine for equine.  There would have been a reasonable expectation of success, given the knowledge that LAIV can be formed from performing amino acid substitutions at positions 265 of the PB2 protein and positions 391, 581 and 661 of the PB1 protein, as taught Broadbent et al., and also given the knowledge that LAIV can be generated through amino acid substitutions of different proteins of the virus, such as those presently claimed and that equine influenza A/eq/Ohio/1/03 can be attenuated, as taught by Kawaoka and Hatta.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim(s) 5, 6, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al., Broadbent et al. and Kawaoka and Hatta as applied to claims 1, 2, 4, 7, 8, 10-12 and 14-17 above, and further in view of Martinez-Sobrido (WO/17/035630).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The teachings of Bryant et al., Broadbent et al. and Kawaoka and Hatta do not teach the claimed genomic segments.  
Martinez-Sobrido teaches the influenza equine genomic segments and proteins of SEQ ID NO:s 1-4 and the formulation of single/individual equine LAIV.  

	It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Bryant et al. in order to create a LAIV with clade 1 and 2 equine influenza viruses with the claimed mutations to the PB1 and PB2 proteins and the genomic segments and corresponding proteins of SEQ ID NO:s 1-4.  One would have been motivated to do so, given the suggestion by Bryant et al. that equine influenza viruses from clades 1 and 2 be included in a vaccine for equine.  There would have been a reasonable expectation of success, given the knowledge that LAIV can be formed from performing amino acid substitutions at positions 265 of the PB2 protein and positions 391, 581 and 661 of the PB1 protein, as taught Broadbent et al., and also given the knowledge that LAIV can be generated through amino acid substitutions of different proteins of the virus, such as those presently claimed and that equine influenza A/eq/Ohio/1/03 can be attenuated, as taught by Kawaoka and Hatta, and also given the knowledge that the equine influenza genomic segments of SEQ ID NO:s 1 and 2 and the corresponding amino acid sequences of SEQ ID NO: 3 and 4 are previously known, as taught by Martinez-Sobrido.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648